
	

113 HR 4669 IH: Servicemembers Insurance Relief Act of 2014
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4669
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Mr. Royce (for himself and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To allow servicemembers to maintain their domicile for auto insurance purposes.
	
	
		1.Short titleThis Act may be cited as the Servicemembers Insurance Relief Act of 2014.
		2.Findings and purpose
			(a)FindingsThe Congress finds the following:
				(1)When servicemembers move from one State to another they are required to go through a burdensome
			 process of changing their auto insurance policies.
				(2)The Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) allows the men and women serving
			 in the United States Armed Forces to keep a stable domicile with respect
			 to auto licensing and fees even if they are forced to move temporarily in
			 compliance with military orders.
				(3)The Federal Insurance Office of the U.S. Department of the Treasury, in its report of December 12,
			 2013, on how to modernize and improve the system of insurance regulation
			 in the United States, found that an individual on active duty can transfer credit cards, checking accounts, and other financial
			 services simply by submitting a change of address form. By contrast, an
			 individual moving from one state to another may be required to obtain a
			 new auto insurance policy on each transfer. Furthermore the report called on interested parties to identify a more accommodating approach for service members who have personal auto policies and
			 are required to move across state lines.
				(4)Relief should be provided with respect to auto insurance policies for servicemembers and their
			 families that are required to move in compliance with any temporary duty
			 or permanent change of station order.
				(b)PurposeThe purpose of this Act is to reduce the burdens and increase the protections involved in changing
			 auto insurance policies for servicemembers and their families who are
			 required to move in compliance with a temporary duty or permanent change
			 of station order.
			3.Maintenance of domicile for insurance purposes
			(a)In generalA member of a household of a servicemember shall neither lose nor acquire a residence or domicile
			 for purposes of insuring a motor vehicle used primarily for personal,
			 family, or household use if—
				(1)in the case of a member of the household who is a servicemember, such servicemember has temporarily
			 moved to comply with any temporary duty or permanent change of station
			 order; or
				(2)in the case of any other member of the household, such member has temporarily moved to accompany a
			 servicemember of such household who is complying with any temporary duty
			 or permanent change of station order.
				(b)Notice
				(1)RequirementIf a member of a household of a servicemember notifies an insurer of a motor vehicle of such member
			 of a move referred to in subsection (a), such insurer shall provide such
			 member with a servicemembers insurance choice notice under paragraph (2).
				(2)Servicemembers insurance choice noticeThe Director of the Federal Insurance Office of the Department of the Treasury shall promulgate, in
			 compliance with the rulemaking requirements of subchapter II of chapter 5
			 of title 5, United States Code (commonly known as the Administrative
			 Procedure Act)—
					(A)a standard servicemembers insurance choice notice that shall—
						(i)summarize clearly and in plain language the right of servicemembers and members of their
			 households, in addition to options available under current law, to
			 continue an existing auto insurance policy as allowed by the insurer with
			 appropriate adjustments that relate only to location risk factors;
						(ii)include language notifying the servicemember that the insurer to whom the servicemember provided
			 the notice of a move shall explain the coverage options available to the
			 servicemember as a result of the move; and
						(iii)include standard language that requires no alterations or additions for an insurer providing the
			 notice to be fully in compliance with paragraph (1); and
						(B)standards regarding methods for transmittal of such notice to a member of a household of a
			 servicemember that are sufficient to comply with paragraph (1).
					(3)Safe harborParagraph (1) may not be construed to impose any duty on an insurer who is notified of a move
			 referred to in subsection (a) to determine whether the person providing
			 such notice is a servicemember.
				(c)LimitationsNothing in this section shall be construed to—
				(1)require a person to maintain an existing auto insurance policy;
				(2)allow an insurer to impose any penalties against a member of a household of a servicemember based
			 solely on a decision to maintain or not maintain an existing auto
			 insurance policy, as allowed by the insurer with appropriate adjustments
			 that relate only to location risk factors; or
				(3)require an insurer to continue providing coverage to such a member.
				(d)PreemptionThe provisions of this Act shall supersede any and all State or local laws that conflict with this
			 Act, including—
				(1)any State or local law that requires a member of a household of a servicemember to change the auto
			 insurance policy of such member;
				(2)any State or local law that seeks to assert control over the regulation of such policy other than
			 by the State in which the auto insurance policy was issued or renewed; and
				(3)any State or local law regarding proof of insurance that prohibits the electronic delivery of
			 insurance documents.
				(e)Liability limitsNotwithstanding subsection (d)(2), the minimum security requirements for motor vehicles of the
			 State where a servicemember resides shall apply to an auto insurance
			 policy of a member of such servicemember’s household.
			(f)EnforcementAuthority to examine and enforce insurer compliance with the provisions of this Act shall be held
			 by the State in which the auto insurance policy was issued or renewed.
			4.DefinitionsIn this Act:
			(a)Member of a householdThe term member of a household means, with respect to a servicemember—
				(1)the servicemember;
				(2)the spouse of the servicemember; or
				(3)any dependent residing with the servicemember or the spouse of the servicemember.
				(b)Motor vehicleThe term motor vehicle has the meaning given the term in section 30102(a)(6) of title 49, United States Code.
			(c)ServicememberThe term servicemember  means a member of the uniformed services, as such term is defined in section 101(a) of title 10,
			 United States Code, or of the National Guard or the reserve components
			 thereof.
			(d)StateThe term State means each of the several States of the United States, the District of Columbia, and any
			 commonwealth, territory, or possession of the United States.
			(e)Temporarily movedThe term temporarily moved means, with respect to a person, that the person has moved from one State to another but has not
			 decided to reside indefinitely in the State to which such person moved.
			
